Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2	Applicant’s amendment filed 06/01/2021 changing independent claims 1 and 12 overcome the claim rejected under 35 U.S.C. 103(a).  The 35 U.S.C. 103(a) rejections has been withdrawn and application is in condition for allowance.

Claim Status
Claims 1, 4-10, 12 and 15 are pending.
Claims 2-3, 11, and 13-14 are cancelled.
Claims 1, 4-10, 12 and 15 are allowed.

Allowable Subject Matter

3.	Claims 1, 4-10, 12 and 15 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest state detecting system which detects a state of a machine device based on a detection signal from a detecting element provided to the machine device, the state  “a processor configured to detect a rate or a value as a non-normal time rate 
wherein the processor is further configured to add a reference signal to the detection signal and to generate a reference addition signal, and
measure a number of times that the reference addition signal crosses a positive value and a negative value within the predetermined time..” in combination with all the other elements of claim 1.  
Claims 4-10 are also allowed as they further limit claim 1.

Regarding claim 12 the prior art or record taken alone or in combination fail to teach or suggest a state detecting method for detecting a state of a machine device based on a detection signal obtained from a detecting element provided to the machine device, wherein the state detecting method comprises:  “detecting by an information processing device or hardware generating a reference signal;
adding the reference signal to the detection signal and generating a reference addition signal, and
measuring a number of times that the reference addition signal crosses a positive value and a negative value within the predetermined time.” in combination with all the other elements of claim 12.  
Claim 15 is also allowed as they further limit claim 12.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868